Citation Nr: 1741041	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The rating decision dated March 2009 denied service connection for diabetes mellitus, type II.  The RO notified the Veteran of the denial in an April 2009 letter.  The Veteran asked for the claim to be re-opened in a March 2010 statement.  The Board has accepted that statement as a notice of disagreement.  Therefore the March 2009 rating decision is the rating decision on appeal for the claim for entitlement to service connection for diabetes mellitus, type II.  

In a March 2016 decision, the Board denied the claims and found that the Veteran had not served in the Republic of Vietnam or on its inland waterways and thus was not entitled to presumptive service connection for diabetes mellitus type II and ischemic heart disease.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the Board's March 2016 decision and remanded the matter to the Board for readjudication.  The Court indicated that the Board failed to make a credibility determination regarding the Veteran's lay testimony, and instead required objective evidence that the Veteran met the requirements for presumptive service connection. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that he incurred diabetes mellitus and coronary artery disease as the result of his herbicide exposure while aboard USS Robison off the coast of Vietnam and when going ashore and attending church.  In the October 2007 and March 2010 informal claims for service connection, the Veteran maintained that he was exposed to Agent Orange while serving aboard the gunship, USS Robison, in the coastal waters of Vietnam.  An August 2010 statement from the Veteran reported that USS Robison entered Da Nang Harbor while he was aboard, and Da Nang Harbor had previously been determined to be an inland waterway and presumptive service connection had been granted in a previous Board decision, which the Veteran provided.  Finally, in his March 2013 VA Form 9, the Veteran stated that he had also gone ashore and attended church in Vietnam while his ship was in Da Nang Harbor.

The Veteran's service personnel records document that he served aboard USS Robison from May 16, 1970 to September 3, 1971.  The service records indicate that the Veteran served aboard USS Robison (DDG-12) that sailed in the contiguous waters of the Republic of Vietnam from August 3, 1970 to August 19, 1970; August 30, 1970 to September 20, 1970; and from October 20, 1970 to November 16, 1970.  The service records do not indicate whether or not the Veteran ever set foot in the Republic of Vietnam.  See the October 2007 National Personnel Records Center (NPRC) response.   

A formal finding from the Joint Services Records Research Center (JSRRC) Coordinator, dated August 2012, noted that the Veteran had not provided the specific information necessary to verify that he had been exposed to Agent Orange.  It was further noted that the Veteran's military personnel records showed no evidence of service in-country in Vietnam or herbicide exposure.  

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307  (a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309 (a).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d).

The Court has recently determined that VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

The Board notes that some crew members of USS Robison were noted to have Agent Orange exposure in April 1966, prior to the Veteran's assignment to the ship.  The "Agent Orange ship list," as prepared by the Veterans Benefits Administration and entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" indicates that USS Robison "provided naval gunfire support for Operation Jackstay in Rung Sat Special Zone and Saigon River during April 1966."  Significantly, such action occurred at a date over four years before the Veteran served aboard USS Robison.

The Board notes that this ship list is continually changing and is not determinative.  In addition, the record does not indicate that VA has attempted to obtain deck logs, ship history, or command history for USS Robison during the periods of time when the ship sailed in the contiguous waters of the Republic of Vietnam from August 3, 1970 to August 19, 1970; August 30, 1970 to September 20, 1970; and October 20, 1970 to November 16, 1970.  In light of the Court's finding in Gray, the Board finds that remand is necessary in order to ensure that additional development is performed to determine the locations of USS Robison including whether the ship was located in Da Nang harbor during the time period the Veteran was aboard the ship and to determine if personnel from USS Robison set foot in the Republic of Vietnam.  

Accordingly, on remand, the AOJ should contact the JSRRC as well as any other appropriate facility to attempt to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs, ship histories, and command histories for USS Robison for the time periods of August 3, 1970 to August 19, 1970; August 30, 1970 to September 20, 1970; and October 20, 1970 to November 16, 1970.  Any additional development deemed necessary with respect to the Veteran's claim should also be performed.

Accordingly, the case is REMANDED for the following action:

1.  Request from the JSRRC, as well as any other appropriate facility, service department, and records custodian, copies of the deck logs and ships or command histories for USS Robison for the time periods of August 3, 1970 to August 19, 1970; August 30, 1970 to September 20, 1970; and October 20, 1970 to November 16, 1970 to attempt to verify herbicide exposure in Vietnam for the Veteran on a factual basis and to verify the locations of the ship while the Veteran served on the ship in the territorial waters of the Republic of Vietnam.  

If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Follow up on any requested or recommended action(s).  Also, prepare a report documenting the results of the search efforts for the record.

2.  After completing the above, and any other development as may be indicated by any response received, readjudicate the Veteran's claims for service connection for ischemic heart disease and diabetes mellitus type II based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


